Citation Nr: 0421351	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-11 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
herniated disc of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The RO determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for herniated disc of the thoracic spine.

In April 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a chronic thoracic spine disorder, identified 
as a herniated disc when it issued a rating decision in June 
1999.

2.  The evidence submitted since the June 1999 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a chronic acquired 
thoracic spine disorder, and by itself or in connection with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The veteran has degenerative changes of the thoracic 
spine and thoracic spine strain.

5.  The probative and competent medical evidence of record 
establishes that the veteran's currently diagnosed disorders 
of the thoracic spine cannot satisfactorily be dissociated 
from an injury sustained in service.

CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1999 rating decision, 
wherein the RO denied the claim of entitlement to service 
connection for a herniated disc of the thoracic spine is new 
and material, and the veteran's claim has been reopened.  
38 U.S.C.A. §§ 5103, 5103A 5104, 5107, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160(d), 
20.1103 (2003).

2.  A disability of the thoracic spine, identified as 
degenerative changes and thoracic spine strain claimed as 
residuals of an inservice injury of the thoracic spine, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 
3.303, 3.304, 4.3 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in late 
January 1968 he was seen for back pain, described as acute 
onset mid thoracic back pain when he attempted to lift 60 
pounds a week earlier.  The pain intensified and was causing 
pain across the upper abdomen and lower chest on deep 
inspiration or jolting from walking or bumps in the road when 
driving.  He had paresthesia in the ulnar distribution of 
both hands and pain in the mid thoracic vertebral column, but 
he denied muscular weakness of the upper extremities.  

The examiner noted pain in the areas previously described was 
accentuated by pressure over T8 and T9, and that it was 
subjectively worse on bending to the left at the trunk and on 
flexion at the trunk.  Bending to the right and 
hyperextension were described as relatively painless.  The 
examiner stated there was no hypoesthesia demonstrated around 
either side of the trunk.  The impression was possible 
herniated nucleus pulposus (HNP) of T8, T9.  He was 
prescribed a night of bed rest and no lifting, pushing, 
bending or stooping and told to return the next day.  

The next day he was seen at an emergency room for follow up 
on a back injury and given an orthopedic consultation.  The 
consultant noted that his symptoms had apparently subsided on 
bed rest, but that because of the thoracic X-ray findings of 
mild scoliosis convexed to the right, he was referred for an 
opinion on the need for a thoracic brace.  Currently the 
range of motion was described as complete with no muscle 
spasm and no tenderness.  There was a mild compensated 
scoliosis.  The examiner did not believe that a brace was 
indicated and stated that a thoracic area HNP was extremely 
rare.  The veteran was found fit for duty.  The record shows 
that he was seen in January 1970 for a pulled back muscle 
after he reportedly fell and twisted his back two days 
previously.  He received medication and the report did not 
contain any diagnostic assessment or impression.

He filed a claim with VA late in 1977 for 'Ruptured discs - - 
1968" but withdrew the claim.  According to the record, the 
RO did not receive records from Dr. JDB (initials) who the 
veteran reported having seen in mid 1977. 

In April 1999 he submitted a claim with VA for a back 
condition that he supported with a medical statement from Dr. 
JWS, Jr.  Dr. JWS stated that the veteran was seen initially 
early in 1997 for treatment associated with a chronic injury 
to his mid thoracic spine, cervical spine and lumbar spine, 
and that he indicated the original injury occurred loading a 
military transport aircraft.  It was reported that since the 
injury he had numerous episodes of active moderate to severe 
exacerbations that caused him to seek professional treatment 
and he indicated being in some type of constant pain.  

The RO in June 1999 issued a rating decision wherein it 
determined the claim was not well grounded since the service 
medical records, identified as those dated in January 1968, 
did not show treatment for chronic disability, and that the 
report from Dr. JWS did not provide a diagnosis of a back 
disability.  The RO issued notice in June 1999 and the Notice 
of Disagreement was received in August 1999.  


Dr. JWS provided an amendment to the April 1999 report that 
included the following diagnoses: cervical and thoracic 
spinal segment dysfunction, neck pain and thoracic pain.  The 
clinician stated that degenerative joint disease and 
degenerative disc disease at T9-T10 complicated the veteran's 
symptoms, and that he was unable to do a reverse historic 
analysis due to the lack of treating the veteran prior to 
February 1997.

The RO issued a Statement of the Case in February 2000.  The 
next correspondence was the representative's statement that 
the RO received in March 2001 requesting a review of the 
claim under recently enacted law.

The veteran submitted a May 2001 report from Dr. BMH that 
noted the veteran was being seen for a back condition that 
appeared to be long standing, originally beginning as the 
result of an injury incurred in the military.  The clinician 
noted the veteran's history that reportedly included being 
told in service that he sustained three ruptured discs, and 
that records of early treatment were sought but not located 
and apparently were unavailable.  Dr. BMH stated he had 
reviewed the service medical records and X-ray from Dr. JWS 
that clearly demonstrated significant spurring at T8-T9 with 
curvature at T3-T5 and lipping and spurring in the mid 
thoracic area.  Dr. BMH identified the facts supporting the 
rationale for his opinion that this was a permanent condition 
directly related to the veteran's service-related injury.

The veteran told a VA examiner in August 2001 of the back 
injury in 1968 and the problem of mid thoracic pain that 
persisted after his discharge from military service.  The 
examiner stated that the claims file was reviewed following 
the examination that did show tenderness at the T5-T7 level.  
The diagnosis was thoracic spine strain with "0" to mild 
functional loss.  An X-ray of the thoracic spine was read as 
showing marginal osteophytosis consistent with the veteran's 
age and no traumatic, inflammatory, neoplastic or significant 
arthritic changes.  The examiner noted the record of the 
treatment in early 1968, and the veteran's recollection of 
treatment thereafter that did not include an evaluation from 
an orthopedic or neurosurgeon or any neurologist.  

The examiner opined that the veteran's "thoracic spine 
condition" was not as likely secondary to his injury in the 
service since he was treated only one time with acute pain 
that subsided with no recurrence of any symptoms later.

The RO issued a rating decision in August 2001 that found new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a herniated 
disc of the thoracic spine.  The veteran stated his argument 
thoroughly in the notice of disagreement and substantive 
appeal.  There is also a record of an informal conference in 
this case with the RO Decision Review Officer in October 
2003.  

Dr. BMH provided another opinion in October 2003 that 
included radiology images of the veteran's thoracic spine and 
an interpretation that the degeneration found was 
longstanding and corroborated the veteran's description of 
the initial injury.  The examiner also saw the other opinion 
in this case and noted the other "examining provider" did 
not identify degeneration that was seen plainly in the 
images.  Dr. BMH also stated that he had corroborated the 
veteran's treatment history through contact with two early 
treatment providers and review of the veteran's service 
records.  

At the Board hearing in April 2004, the veteran recalled the 
injury in January 1968 and stated that the tightness and 
stiffness never went away (T 1-6), and that he had another 
accident in service (T 9-10).  He also recalled the treatment 
he received after military service (T 11-12, 14-15) and 
stated that he did not sustain another injury of that kind (T 
21).  


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  
As the veteran's claim was filed in March 2001, the new 
criteria do not apply to his claim.



As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2003).  

The CAVC has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) 

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection, as well as service 
connection for disability of the thoracic spine on a de novo 
basis has been properly undertaken.  The Board is confident 
in this assessment because the evidence as presently 
constituted is sufficient in establishing a full grant of 
benefits sought on appeal by the veteran.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


New and Material Evidence

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for residuals of an injury to the thoracic spine.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003). 

The VCAA has a provision for readjudicating a claim at the 
request of the claimant or on the Secretary's own motion, if 
the claim was denied as not well grounded and became final 
between July 14, 1999 and November 9, 2000.  

The RO in June 1999 denied claim of service connection for 
the thoracic spine disability as not well grounded and the 
veteran did not appeal the decision.  

While VA is not required to seek out such claims, the current 
policy provides that when the Board discovers a claim which 
meets the section 7 criteria during the course of review, and 
the claim is not currently on appeal, the claim should be 
referred to the RO.  However, the Board will discuss below 
its reasons for a favorable outcome on both issues in this 
appeal, whether new and material evidence has been submitted 
and service connection on a de novo review, which makes any 
formal consideration of the claim under section 7 of the VCAA 
at the RO unnecessary, although that provision of the VCAA 
should have been applied when review was requested early in 
2001 in view of the procedural history of this claim.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, as noted earlier, the amended definition of new and 
material evidence does not apply to the veteran's claim, 
which was received at the RO in March 2001.

Under 38 C.F.R. § 3.156 (a), new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
(effective prior to August 29, 2001).

The CAVC has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).


In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  In June 1999, the RO issued a rating 
decision that denied the veteran's claim of entitlement to 
service connection, in essence, because there was no evidence 
of a chronic acquired disorder of the thoracic spine which 
had been linked to service.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on his behalf. 38 U.S.C.A. 
§§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 (2003).  
 
It is determined that the veteran has submitted new and 
material evidence since this June 1999 decision in order to 
reopen his claim.  Since that time, a private examiner has 
opined that it is likely the veteran has a chronic acquired 
thoracic spine disability that may reasonably be related to 
the service reported injury and there is the veteran's sworn 
testimony.  Thus, the two elements that required competent 
medical evidence have been satisfied with the evidence added 
to the record.

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the June 1999 decision 
contributes to a more complete picture of the circumstances 
surrounding the question as to whether the veteran currently 
has residuals of a service documented injury to the thoracic 
spine.  Hodge, supra.  Consequently, the record contains new 
and material evidence, such that the Board must reopen the 
claim.  Manio, supra.  

De Novo Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

The Board's evaluation of the evidentiary record permits the 
conclusion that the veteran has been found to have a chronic 
acquired thoracic spine disorder diagnosed variously as 
including degenerative disease and thoracic spine strain.  

Accordingly, the veteran satisfies the first requirement for 
prevailing on a claim of entitlement to service connection.  
The very nature of the diagnosis reflects that the VA and 
private examiners acknowledged the service documented injury 
and current evidence of disability.

The veteran's statements on appeal to include those provided 
on VA and private examinations describe a long history of 
recurrent thoracic area symptomatology such as pain since the 
actual service documented injury.  The veteran is entirely 
credible in this regard, and he has been consistent in his 
description of the injury, an injury that is not only 
documented, but supported with a corroborated history of 
treatment after service.  He has thus satisfied the second 
requisite for prevailing on a claim for service connection.

Finally, the Board's review of the probative and competent 
medical opinions provided by a VA examiner in August 2001 and 
a private examiner in 2001 and 2003 shows that they were 
issued by medical professionals who reviewed the relevant 
evidentiary record.  Although they reached different 
conclusions, the benefit of the doubt rule permits the Board 
to find that the veteran's currently diagnosed thoracic spine 
disorder cannot satisfactorily be dissociated from injury 
sustained in service.  

In this regard, the VA examiner opined that it was not likely 
that the service documented was related to the development of 
the currently diagnosed thoracic spine strain.  However, Dr. 
BMH provided a thorough analysis of the claim and apparently 
confirmed the veteran's history of treatment in formulating 
the opinion in favor of the claim.  Dr. BMH also responded to 
the criticism in the VA opinion as well, a rebuttal that the 
Board finds convincing enough to place the evidence for and 
against the claim in relative equipoise.  The benefit of the 
doubt rule is applicable when the evidence for and against 
the claim is at least in an approximate balance, which is the 
situation here.  It is also noteworthy that the veteran did 
have another twisting injury to the back in January 1970, 
although the location of the injury was not identified.  

In summary, the weight to be attached to relevant evidence is 
an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The Board must assess the weight 
and credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board is left with the belief that service 
connection should be granted on the record.  The veteran's 
recollection of treatment and manifestations thereafter in 
service, and that he has continued to have problems after 
service is not contradicted in the record by competent 
evidence to the extent that such evidence would preponderate 
against the claim.  See McManaway, supra.

It is important to note that there is competent medical 
opinion that points to radiology findings specific to the 
thoracic vertebrae evaluated in service and offers an opinion 
connecting the current findings based on a review of the 
record.  

Although the VA radiologist felt the thoracic spine was 
"normal" the report did identify osteophytic changes and 
apparently some arthritic changes, though deemed 
insignificant.  Dr. BMH interpreted contemporaneous radiology 
findings differently based upon his expertise and relevant 
history.  

Overall, it appears to the Board that the opinions for and 
against the claim simply serve to place the competent 
evidence in equipoise rather than place the preponderance of 
the evidence against the claim.  See Alemany, supra.  Also, 
the Board is mindful of the obligation to fully consider all 
potential bases of prevailing on the claim, which here allows 
for a broad de novo review that addresses a disability of the 
thoracic spine beyond claimed herniated disc residuals as 
related to the injury sustained during military service.  See 
Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2003) (en 
banc); noting that VA is required to give a sympathetic 
reading to the veteran's filings to determine all claims for 
recovery supported by a liberal construction of those 
allegations.  

Therefore, the Board concludes that the evidence, viewed 
liberally, is at least in equipoise as to the existence of a 
current disability and injury in service and no appreciable 
injury thereafter on the basis of uncontradicted evidence.  
In the Board's opinion, there is no need for another medical 
opinion or examination in light of the comprehensive 
evaluations of record and the guidelines for the intended 
application of the regulations.  See for example Mariano v. 
Principi, 17 Vet. App. 305 (2003) and 38 C.F.R. §§ 3.103, 
3.303.  

Having reviewed the evidence, the Board finds that the 
elements necessary to establish service connection have been 
met.  The veteran's recollection of continuity of thoracic 
spine complaints does not require medical confirmation.  See 
Savage, 10 Vet. App. at 497; see also 38 C.F.R. 
§§ 3.103, 3.303(a).  Also, Dr. BMH carefully stated the 
rationale supporting service connection and adequately 
responded to the opinion against the claim.  In addition, Dr. 
BMH appeared to find the current disability was linked to the 
injury in service, an opinion that was not based on a 
specific finding that the veteran had indeed suffered a 
herniated disc. 

In view of the foregoing discussion, the Board finds that the 
evidentiary record, with application of all pertinent 
criteria, in particular the benefit of the doubt rule, 
supports a grant of entitlement to service connection for the 
disability of the thoracic spine, identified as thoracic 
spine strain and degenerative changes, that the VA examiner 
felt produced at most mild functional loss, a finding that 
establishes clearly a current disability.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.3 (2003).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
herniated disc of the thoracic spine, the appeal is granted 
in this regard.

Entitlement to service connection for disability of the 
thoracic spine identified as degenerative changes and 
thoracic spine strain is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



